DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 January 2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 08 January 2021 have been fully considered but they are not persuasive.
Applicant argues "while Valli discusses that the camera may be wheeled to other locations in the room, Valli is silent on whether the proxy (or camera) can be a remotely navigated airborne device" (Remarks, pg. 7).  This argument is moot because Valli is not relied on in the rejection below to teach that the camera device is a remotely navigated airborne device.
Applicant argues "there is no indication that the video data [of Vaughn] is of the remote user" (Remarks, pg. 7).  The Examiner respectfully disagrees.  Vaughn discloses "the image projected to the user includes an image of the remote user " (para. 116).
Applicant argues "there is no discussion or even suggestion in Vaughn that the video data displays [an image] viewable by the second user wearing the head mounted display assembly and displayed in a proportional size and spatial relationship within the second user's 
Any remaining arguments are considered moot based on the foregoing.

Specification
The title of the invention is not descriptive; "Telepresence" describes an entire field of technology, but does not describe any particular aspects of the present invention.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The Examiner agrees to hold this objection in abeyance until there is an indication of allowable subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-12 are rejected under 35 U.S.C. 103 as being unpatentable over Valli (US 2019/0253667) in view of Vaughn (US 2015/0092020).
Regarding claim 1, Valli discloses A telepresence system ("immersive multiparty telepresence system," para. 4) comprising: a device ("a horizontal array of wide-angle cameras," para. 61; "the camera array … in a wheeled or otherwise mobile frame that can be ; and a head mounted display assembly to visualize an image representing a first user within a second user's environmental surroundings based on orientation toward the device, the image viewable by the second user wearing the head mounted display assembly ("the users wear augmented reality (AR) glasses to see their remote counterparts augmented in their virtual but realistic positions," para. 20; "the users wear AR glasses to see their remote counterparts augmented at the positions defined by their proxy (chosen camera location in local space)," para. 25) and displayed in a proportional size and spatial relationship within the second user's environmental surroundings (e.g. "providing participants a sensation of a meeting around a physical meeting table," para. 55; "increase the participants' feeling of being immersed into the same physical space," para. 99; both of these recitations teach proportional size and spatial relationships to allow for a sensation of a real meeting which would require accurate size and spatial relationships to achieve realism; e.g. Fig. 13 illustrates proportional size and spatial relationships) and, the head mounted display assembly to communicate with a video conferencing device via a wireless communication system (see Fig. 11).
Valli does not disclose that the mobile device is a remotely navigated airborne device.
In the same art of telepresence systems, Vaughn discloses the use of a remotely navigated airborne device for capturing images of a remote user and presenting them to a local user (e.g. Figs. 3-4).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Vaughn to Valli.  The motivation would have been to overcome the obstacles of "communications remain largely stationary during the communication operation … it is much more difficult to relocate the apparatus if a communication is in operation" (Vaughn, para. 4).
Regarding claim 3, the combination of Valli and Vaughn renders obvious wherein the communication system wirelessly transmits data, audio, and video between the remotely navigated airborne device, the head mounted display assembly, and the video conferencing device ("forming and dispatching data between users in different meeting sites … the data includes video data … the data includes audio data … the data includes position data," Valli, paras. 285-289; "wireless environment," Valli, para. 207; e.g. Vaughn, Figs. 3-4; see claim 1 for motivation to combine).
Regarding claim 4, the combination of Valli and Vaughn renders obvious wherein the head mounted display assembly includes audio input and audio output modules ("speaker/microphone," Valli, para. 206).
Regarding claim 5, the combination of Valli and Vaughn renders obvious wherein the video conferencing device includes an audio receiver and transmitter, a video receiver and transmitter, and a data input and output module ("forming and dispatching data between users in different meeting sites … the data includes video data … the data includes audio data … the data includes position data," Valli, paras. 285-289).
Regarding claim 6, the combination of Valli and Vaughn renders obvious wherein the remotely navigated airborne device includes audio input and audio output modules ("the UAV includes a directional microphone," Vaugh, para. 88; "the UAV provides audio to the local user, such as a narrowly focused sound projection," Vaugh, para. 54; see claim 1 for motivation to combine).
Regarding claim 7, the combination of Valli and Vaughn renders obvious wherein the remotely navigated airborne device includes a video capture device and a video transmitter ("a horizontal array of wide-angle cameras," Valli, para. 61; e.g. Vaughn, Figs. 3-4; see claim 1 for motivation to combine).
Regarding claim 8, Valli discloses A head mounted display assembly useful in a telepresence system, the head mounted display assembly comprising: an optical assembly to view at least a portion of a surrounding environment corresponding to a field of view of a first user and to display an image representing a remote user within the environmental surroundings of the first user based on orientation toward a device; an image source to introduce the image to the optical assembly ("the users wear augmented reality (AR) glasses to see their remote counterparts augmented in their virtual but realistic positions," para. 20; "the users wear AR glasses to see their remote counterparts augmented at the positions defined by their proxy (chosen camera location in local space)," para. 25); and a processor to process the image to adjust the image for display in a proportional size and spatial relationship within the surrounding environmental corresponding to the field of view of the first user (e.g. "providing participants a sensation of a meeting around a physical meeting table," para. 55; "increase the participants' feeling of being immersed into the same physical space," para. 99; both of these recitations teach proportional size and spatial relationships to allow for a sensation of a real meeting which would require accurate size and spatial relationships to achieve realism; e.g. Fig. 13 illustrates proportional size and spatial relationships) and to communicatively couple to the device and a video conferencing device (see Fig. 11).
Valli does not disclose that the mobile device is a remotely navigated airborne device.
In the same art of telepresence systems, Vaughn discloses the use of a remotely navigated airborne device for capturing images of a remote user and presenting them to a local user (e.g. Figs. 3-4).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Vaughn to Valli.  The motivation would have been to overcome the obstacles of "communications remain largely stationary during the communication operation … it is much more difficult to relocate the apparatus if a communication is in operation" (Vaughn, para. 4).
Regarding claim 9, the combination of Valli and Vaughn renders obvious an audio receiver to receive audio input from the remote user; an audio module to receive audio input from the first user, and an audio transmitter to communicate audio with a video conferencing device via a wireless communication system ("speaker/microphone," Valli, para. 206; e.g. "sound projection" of Vaughn, Fig. 1; see claim 8 for motivation to combine).
Regarding claim 10, the combination of Valli and Vaughn renders obvious a sensor to acquire position information of the head mounted display assembly and the remotely navigated airborne device ("this positioning/tracking is made by AR glasses," Valli, para. 20; "camera positions are known with respect to a set graphical markers or fiducials," Valli, para. 23).
Regarding claim 11, the combination of Valli and Vaughn renders obvious wherein the processor processes spatial parameters of the environmental surroundings and position information of the remotely navigated airborne device to correspond the image within the environmental surroundings and relative to the remotely navigated airborne device ("camera positions are known with respect to a set graphical markers or fiducials," Valli, para. 23).
Regarding claim 12, the combination of Valli and Vaughn renders obvious a communication module to transmit and receive at least one of data, audio, and video ("forming and dispatching data between users in different meeting sites … the data includes video data … the data includes audio data … the data includes position data," Valli, paras. 285-289).

Claims 2 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Valli in view of Vaughn, and further in view of Orts-Escolano et al. ("Holoportation: Virtual 3D Teleportation in Real-time;" hereinafter "Orts-Escolano").
Regarding claim 2, the combination of Valli and Vaughn renders obvious wherein the image is [an] avatar image ("users … can be shown as animated 3D avatars," Valli, para. 107).
The combination of Valli and Vaughn does not disclose the image being a holographic avatar image.
holographic avatar image ("allows users wearing virtual or augmented reality displays to see, hear and interact with remote participants in 3D, almost as if they were present in the same physical space," abstract; see Fig. 1 which illustrates 3D holographic avatar images of a remote user displayed to a local user wearing a head mounted display).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Orts-Escolano to the combination of Valli and Vaughn.  The motivation would have been to give users "an impression that they are co-present in the same physical space as the remote participants" (Orts-Escolano, pg. 742, col. 1, para. 1).
Regarding claim 13, Valli discloses A method of operating a telepresence system ("immersive multiparty telepresence system," para. 4) comprising: establishing communication between a video conferencing device and a head mounted display assembly ("forming and dispatching data between users in different meeting sites," para. 285); communicating an image related to a first user generated at the video conferencing device to the head mounted display assembly; identifying a device ("a horizontal array of wide-angle cameras," para. 61; "the camera array … in a wheeled or otherwise mobile frame that can be positioned in front of a sitting group," para. 94) with the head mounted display assembly; and displaying the image related to the first user in an environment of the device when the head mounted display assembly is oriented toward the device, the image viewable by a second user wearing the head mounted display assembly ("the users wear augmented reality (AR) glasses to see their remote counterparts augmented in their virtual  and displayed in a proportional size and spatial relationship within the environment of the device (e.g. "providing participants a sensation of a meeting around a physical meeting table," para. 55; "increase the participants' feeling of being immersed into the same physical space," para. 99; both of these recitations teach proportional size and spatial relationships to allow for a sensation of a real meeting which would require accurate size and spatial relationships to achieve realism; e.g. Fig. 13 illustrates proportional size and spatial relationships).
Valli does not disclose that the mobile device is a remotely navigated airborne device.
In the same art of telepresence systems, Vaughn discloses the use of a remotely navigated airborne device for capturing images of a remote user and presenting them to a local user (e.g. Figs. 3-4).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Vaughn to Valli.  The motivation would have been to overcome the obstacles of "communications remain largely stationary during the communication operation … it is much more difficult to relocate the apparatus if a communication is in operation" (Vaughn, para. 4).
The combination of Valli and Vaughn does not disclose the image being a holographic image.
In the same art of telepresence systems, Orts-Escolano teaches a head mounted display assembly to visualize an image representing a first user within a second user's environmental surroundings, the image viewable by the second user wearing the head mounted display assembly and displayed in a proportional size and spatial relationship within the second user's environmental surroundings, wherein the image is a holographic image ("allows users wearing virtual or augmented reality displays to see, hear and interact with remote participants 
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Orts-Escolano to the combination of Valli and Vaughn.  The motivation would have been to give users "an impression that they are co-present in the same physical space as the remote participants" (Orts-Escolano, pg. 742, col. 1, para. 1).
Regarding claim 14, the combination of Valli, Vaughn, and Orts-Escolano renders obvious wherein displaying includes inserting the holographic image at a location of the remotely navigated airborne device in video of the environment provided to the second user ("the users wear AR glasses to see their remote counterparts augmented at the positions defined by their proxy (chosen camera location in local space)," Valli, para. 25; e.g. Vaughn, Figs. 3-4; see claim 13 for motivation to combine).
Regarding claim 15, the combination of Valli, Vaughn, and Orts-Escolano renders obvious capturing images with the remotely navigated airborne device; and communicating images captured with the remotely navigated airborne device to the video conferencing device ("a horizontal array of wide-angle cameras," Valli, para. 61; "the camera array … in a wheeled or otherwise mobile frame that can be positioned in front of a sitting group," Valli, para. 94; e.g. Vaughn, Figs. 3-4; see claim 13 for motivation to combine).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan McCulley whose telephone number is (571)270-3754.  The examiner can normally be reached on Monday through Friday, 8:00am - 4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RYAN MCCULLEY/Primary Examiner, Art Unit 2611